PER CURIAM.
The order denying appellant’s postcon-viction motion as untimely is reversed. Small v. State, 941 So.2d 555 (Fla. 1st DCA 2006). The two-year time limit for seeking postconviction relief did not begin to run until the mandate issued for this court’s affirmance of the belated direct appeal of appellant’s conviction and sentence. Mellor v. State, 968 So.2d 575 (Fla. 4th DCA 2007) (table) (mandate issued December 5, 2007). This matter is remanded for further proceedings on the postconviction motion.

Reversed and remanded for further •proceedings.

MAY, C.J., WARNER and STEVENSON, JJ., concur.